Title: To George Washington from William Gordon, 20 February 1790
From: Gordon, William
To: Washington, George

 

My dear Sir
St Neots [England] Feby 20. 1790

Though I anticipated the pleasure of hearing you would be chosen President; yet it was confirmed & increased by the actual news of an event, which expressed the gratitude & wisdom of the United States, in conferring their executive power & confidence on the person, who had never deceived nor abused it—no; not when he was tempted to it. The knowledge of this remains to be known by them in some future period. I wished for liberty to have divulged it, in a way that might have prevented all harm, & promoted real good by attaching the public voice still more to your Excellency. For though you may plead—your being conscious of only having done your duty; & may from thence with a profusion of modesty infer—that no particular credit is due to you, I am persuaded the world of mankind will join me in rejecting the inference. There are circumstances, wherein the discharge of duty deserves the greatest credit, excites astonishment, & is entitled to the heartiest commendations: or why does the general praise the valor, the fidelity, & the patient hardiness of his troops. As it is to be hoped, that you being the younger may survive me, you may restrain me, much against my inclination, from a publication that would shew—there are scarce any among the moderns or ancients who can compare with yourself in genuine patriotism: but I have taken care (as far as I can) that when you have made your exit, your reputation shall be exalted. However when that period arrives, may you hear the plaudit of our final judge in a—well done, good & faithful servant enter into the joy of thy Lord.
Your very obliging letter of Decr 23, dated 1789 instead of 1788, was recd the 16th of the following April, while I was at Ringwood in Hampshire. Immediately on my publishing the History, I withdrew with Mrs Gordon from London to her brothers country house at that place for the winter season & to notice whether any opening offered for my settling again in the ministry. On the 27th of that month we set off on our return for the capital, where I was busily & constantly employed in attending to the affairs of a London Annuity Society (for the benefit of wives when we leave them widows) of which I was a director. This detained me in town till the 3d of June. While thus

detained⟨,⟩ I had an unexpected invitation to preach in this place as a candidate, & with a view of settling, if agreeable to all parties. The time for my preaching not being till the first Lord’s day in July, we went upon a visit to Ipswich where we settled after marriage & lived for thirteen years. Such were the regards of my former people, that when I returned from America, had they been vacant, they would have urged me to a renewal of my connexion. When the time came for my preaching, I proved acceptable, & an invitation followed, with which I thought my duty to comply. In August we crossed the country thro’ Bury & Cambridge (from the last we are 18 miles) to St Neots. The getting a house, the procuring furniture, making alterations & public services, have kept me so employed as to have almost worn me down. After the fatigue I had undergone, spirits & strength were well nigh exhausted. But we are now pritty well settled, tho’ far from having finished, & I find myself capable of recommencing my epistolary correspondence. I trust your Excellency’s goodness will admit of this account of myself as an apology, for my not writing sooner & hope the length of it will not offend. Your avocations being so many, & important, I cannot in reason expect that your answers will be either regular or lengthy; but when you have a leisure moment, I shall rejoice to hear in a few words, of the health & happiness of self & family, & that my letters are acceptable to you. Last year I sent a quantity of the seed of the true Turkey Rhubarb to Mr Hazard with directions for the cultivation of it. If he recd it safe doubt not his having mentioned it. I apprehended it might be raised with advantage in some parts of the United States.
I have charmed many of your admirers male & female, by shewing them your letter of Decr 23. Yours of Feby 23. 1789 was recd in May, & afforded me real pleasure among other particulars, by informing me of the then tranquil state of the country. I congratulate you on its continuance, & the prospect of its doing so; & hope that France will establish their revolution shortly on so solid & liberal a basis, as to enjoy similar tranquility. The marquis de la Fayette must feel himself extremely happy on the occasion. On the 16th of Feby I wrote you a letter from Ringwood, which I suppose Mr Field carefully forwarded by the ship Eleanor Capt. Magruder for Alexandria; who had the care of a case marked GW No. 1. Mount Vernon, containing forty two

sets of the History for the several subscribers. The freight was paid. Mr Field was directed to send a set of the best wove paper, most elegantly bound, of which I begged your acceptance as a token of genuine affection; & to enclose in the letter the bill of lading. Your absence, engagements with Congress, & tour to Hampshire State, has prevented, I apprehend, my hearing of their arrival. It will give me peculiar pleasure to learn, that the History meets with your approbation for the impartiality of the writer, & the goodness of the materials communicated to the public. Lest I should trespass too much upon your time⟨,⟩ shall close with mentioning that Mrs Gordon joins me in most sincere wishes for the present & future happiness of your Excellency & Lady, & for your being spared & enabled long to preside in the chair of Congress, to your own growing credit, the increasing advantage of the United States (among whom I rejoice to find North Carolina is now included) & as an instructive pattern to European princes. I remain Your Excellency’s most hearty friend & humble servant

William Gordon


⟨Be⟩ pleased to direct as before ⟨to⟩ Mr Thomas Field’s No. 11 Cornhill.

